Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 10, 15, 19 and 22
b.	Pending: 1, 3-15 and 17-25
	Claims 1, 3-4, 10, 15, 17 and 19 have been amended. Claims 2 and 16 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 


Allowable Subject Matter
Claims 1, 3-15 and 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10, 15, 19 and 22 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“set a mode register to a first value indicating a successful execution of the reset operation or to a second value indicating an error associated with executing the reset operation;….. setting the mode register to a third value after transmitting the indication to the host device, the third value associated with a second operation mode of the memory device that is different than a first operation mode of the memory device associated with performing the reset operation”; for independent claim 1; 
“set a mode register to a first value indicating a successful execution of the reset operation or to a second value indicating an error associated with executing the reset operation;…..performing a second reset operation at the memory device; detecting, by the memory device, an error associated with the second reset operation; transmitting, to the host device after detecting the error, a second indication that is based at least in part on detecting the error associated with the second reset operation; receiving, from the host device, a read command for the mode register based at least in part on transmitting the indication; and transmitting the second value stored at the mode register based at least in part on receiving the read command, wherein the second value is different than the first value and indicates the error associated with the second reset operation; for independent claim 10; 
“determining, based at least in part on receiving the indication, whether the stored value is a first value indicating a successful execution of a reset operation or a second value indicating an error associated with executing the reset operation; comparing the first value with a third value indicating a second operation mode of the memory device different than a first operation mode of the memory device associated with executing the reset command; for independent claim 15; 
“transmitting, to the memory device, a read command for the mode register based at least in part on a completion of performing a reset operation at the memory device;…..determining, based at least in part on receiving the stored value from the memory device, whether the stored value is a first value indicating a successful execution of the reset operation and the completion of performing the reset operation at the memory device or a second value indicating an error associated with executing the reset operation; for independent claim 19; and
“a mode register operable to: store a first value indicating a successful execution of the reset operation; or store a second value indicating an error associated with executing the reset operation,….. generate an indication of the successful performance of the reset operation based at least in part on setting to mode register to the first value; and communicate the indication to the interface, wherein the interface transmits the indication to the host device”; for independent claim 22 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        6/7/2022